ORDER

PER CURIAM.
Movant, Robert Karlinski, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief after an evi-dentiary hearing. He contends his plea attorney provided ineffective assistance by incorrectly assuring him that he would be sentenced to a 120-day call back pursuant to section 559.115, RSMo 2000.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would *880have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).